NOTICE                    2022 IL App (4th) 200631-U                          FILED
This Order was filed under
Supreme Court Rule 23 and is                                                            April 4, 2022
not precedent except in the                  NO. 4-20-0631                              Carla Bender
limited circumstances allowed                                                       4th District Appellate
under Rule 23(e)(1).                 IN THE APPELLATE COURT                               Court, IL

                                              OF ILLINOIS

                                          FOURTH DISTRICT

   AARON FILLMORE,                                             )     Appeal from the
                Plaintiff-Appellant,                           )     Circuit Court of
                v.                                             )     Sangamon County
   ROB JEFFREYS and JOSHUA YOUNG,                              )     No. 20MR209
                Defendants                                     )
   (Joshua Young, Defendant-Appellee).                         )     Honorable
                                                               )     Christopher G. Perrin,
                                                               )     Judge Presiding.


                    PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                    Justice Turner concurred in the judgment.
                    Justice Steigmann specially concurred.

                                                ORDER

   ¶1      Held: The appellate court affirmed in part, reversed in part, and remanded for further
                 proceedings, concluding plaintiff’s complaint sufficiently stated a claim for
                 monetary damages but his claims for declaratory relief were barred for a lack of
                 standing.

   ¶2               Plaintiff, Aaron Fillmore, an inmate in the custody of the Illinois Department of

   Corrections (Department), filed a complaint against defendants, Rob Jeffreys, Director of

   Corrections, and Joshua Young, a Department employee. Young filed a combined motion to

   dismiss pursuant to section 2-619.1 of the Code of Civil Procedure (Civil Code) (735 ILCS 5/2-

   619.1 (West 2018)). Following a hearing, the circuit court granted Young’s motion and then

   ordered the case dismissed and stricken. Fillmore now appeals from that dismissal. For the reasons

   that follow, we affirm in part, reverse in part, and remand for further proceedings.

   ¶3                                      I. BACKGROUND
¶4             For the purposes of this appeal, the following facts gleaned from the complaint and

the exhibits attached thereto are accepted as true. Fillmore is a devout Orthodox Jew and strict

observant of the Torah and Code of Jewish Law. He adheres to and receives from prison staff a

strict Kashrut diet in accordance with his Jewish faith. His religious beliefs mandate he must not

commit slander or be a talebearer.

¶5             On December 6, 2019, Fillmore was housed at Lawrence Correctional Center under

a “non-disciplinary [administrative detention] status *** in Phase III” and “received all available

rights and privileges under Administrative Directive No. 05.12.101 and Institutional Directive No.

05.12.101.” On that date, Fillmore was approached by two different prison staff members to give

a statement concerning a yard incident involving two other inmates. Fillmore repeatedly objected

to providing any statement based upon his sincere religious beliefs that he must not commit slander

or be a talebearer and his right to remain silent.

¶6             On December 9, 2019, Fillmore received a disciplinary report drafted by Young.

The report alleges Fillmore violated prison rule 110, which prohibits impeding or interfering with

an investigation (Rule 110) (20 Ill. Adm. Code 504.Appendix A, 110 (2017)), by refusing to give

a statement concerning the yard incident. The report designates that Fillmore is to be held in

“Temporary Confinement.” Near that designation is an area for a “Shift Supervisor’s Signature.”

No signature is present in that area.

¶7             From December 9 through December 16, 2019, Fillmore was held in what he

describes as “extreme solitary confinement.” Fillmore explained he was “denied all his rights,

privileges[,] and all yard privileges.”

¶8             On December 16, 2019, the disciplinary report was dismissed and expunged.

Thereafter, Fillmore filed multiple grievances alleging (1) the disciplinary report was the result of




                                                 -2-
Young retaliating against him for exercising his sincere religious beliefs that he must not commit

slander or be a talebearer and for exercising his right to remain silent and (2) Rule 110 was

unconstitutional and violated federal law. While his grievances were under administrative review,

Fillmore was transferred to Pontiac Correctional Center. The grievances were later denied, and

Fillmore was accorded no relief on administrative review.

¶9             Unable to obtain any administrative relief, Fillmore filed the instant complaint in

the circuit court. In his complaint, Fillmore alleged claims seeking monetary damages and

declaratory relief pursuant to section 1983 of Title 42 of the United States Code (Civil Rights Act)

(42 U.S.C. § 1983 (2016)), section 2-701 of the Civil Code (735 ILCS 5/2-701 (West 2018)), and

section 2000cc-1 of the federal Religious Land Use and Institutionalized Persons Act (RLUIPA)

(42 U.S.C. § 2000cc-1 (2016)). Specifically, Fillmore sought monetary damages on the basis that

the disciplinary report and temporary confinement was the result of Young retaliating against him

for exercising his sincere religious beliefs and his right to remain silent. Fillmore also sought

declarations that Rule 110 was unconstitutional and violated RLUIPA. The complaint named

Jeffreys and Young as defendants. Jeffreys, however, was never served with the complaint, and he

has had no involvement in these proceedings.

¶ 10           Young filed a combined motion to dismiss Fillmore’s complaint pursuant to section

2-619.1 of the Civil Code (735 ILCS 5/2-619.1 (West 2018)). Young argued the claims alleged in

Fillmore’s complaint were insufficiently stated and/or barred for a lack of standing.

¶ 11           After receiving a written response to Young’s motion to dismiss from Fillmore and

conducting a hearing by telephone, the circuit court granted Young’s motion to dismiss, finding,

“[Fillmore] has not alleged a legally and factually sufficient cause of action. Additionally, Fillmore

lacks standing to raise his claims.” The court ordered, “Case dismissed and stricken.”




                                                -3-
¶ 12           This appeal followed.

¶ 13                                      II. ANALYSIS

¶ 14           On appeal, Fillmore argues this court should reverse the circuit court’s judgment

dismissing his complaint and remand for further proceedings because, contrary to the finding of

the circuit court, his complaint sufficiently stated claims for monetary damages and declaratory

relief which were not barred for a lack of standing. Young disagrees.

¶ 15           As an initial matter, both Fillmore and Young assert this court has jurisdiction even

though Jeffreys was never served with the complaint. We agree. Although Fillmore named Jeffreys

as a defendant in his complaint, he did not allege any independent claims against Jeffreys. Further,

after granting Young’s motion to dismiss, the circuit court ordered the case be dismissed and

stricken. Based upon this record, we find the circuit court entered a final and appealable judgment.

See Merritt v. Randall Painting Co., 314 Ill. App. 3d 556, 559, 732 N.E.2d 116, 117-18 (2000)

(finding an order dismissing a complaint on motion of some, but not all, of the defendants is final

and appealable where the grounds for dismissal apply to all the defendants alike). Because Fillmore

filed a timely notice of appeal from the final judgment, we have jurisdiction pursuant to Illinois

Supreme Court Rule 301 (eff. Feb. 1, 1994).

¶ 16           Turning to the merits, Young sought, and the circuit court granted, dismissal of

Fillmore’s complaint pursuant to section 2-619.1 of the Civil Code (735 ILCS 5/2-619.1 (West

2018)). A motion under section 2-619.1 allows a party to “combine a section 2-615 motion

to dismiss based upon a plaintiff’s substantially insufficient pleadings with a section 2-619 motion

to dismiss based upon certain defects or defenses.” Edelman, Combs & Latturner v. Hinshaw &

Culbertson, 338 Ill. App. 3d 156, 164, 788 N.E.2d 740, 747 (2003). On appeal, a circuit court’s

dismissal of a complaint pursuant to section 2-619.1 is reviewed de novo. Morris v. Harvey Cycle




                                               -4-
& Camper, Inc., 392 Ill. App. 3d 399, 402, 911 N.E.2d 1049, 1052 (2009).

¶ 17           We begin with Fillmore’s claim for monetary damages. Fillmore sought monetary

damages pursuant to section 1983 of the Civil Rights Act (42 U.S.C. § 1983 (2016)) based upon

Young’s alleged retaliation against him for exercising his first amendment rights. To present a first

amendment retaliation claim, an inmate must allege “(1) he engaged in an activity protected by the

first amendment, (2) he suffered a deprivation likely to deter similar first amendment activity in

the future, and (3) his protected activity was at least a motivating factor in [the defendant’s]

decisions to take the retaliatory actions.” Fillmore v. Walker, 2013 IL App (4th) 120533, ¶ 37, 991

N.E.2d 340.

¶ 18           There has been no dispute concerning whether Fillmore sufficiently alleged he

engaged in an activity protected by the first amendment. Fillmore alleged he was retaliated against

for exercising his sincere religious beliefs that he must not commit slander or be a talebearer and

for exercising his right to remain silent. Absent any argument to the contrary, we find Fillmore

sufficiently alleged he engaged in activities protected by the first amendment.

¶ 19           Young does dispute whether Fillmore sufficiently alleged he suffered a deprivation

likely to deter similar first amendment activity in the future. Young contends the temporary

confinement and loss of certain privileges pending the dismissal of the disciplinary report is not a

serious change in circumstances for an inmate such that it would deter an ordinary inmate from

engaging in protected activity.

¶ 20           When considering whether an inmate has suffered a deprivation likely to deter

similar first amendment activity in the future, “ ‘[w]e apply an objective test: whether the alleged

conduct by the defendants would likely deter a person of ordinary firmness from continuing to

engage in protected activity.’ ” Douglas v. Reeves, 964 F.3d 643, 647 (7th Cir. 2020) (quoting




                                                -5-
Surita v. Hyde, 665 F.3d 860, 878 (7th Cir. 2011)). “Whether retaliatory conduct is sufficiently

severe to deter is generally a question of fact, but when the asserted injury is truly minimal, we

can resolve the issue as a matter of law.” Id.

¶ 21           Here, Fillmore alleged, prior to receiving the disciplinary report, he was housed

under a “non-disciplinary [administrative detention] status *** in Phase III” and “received all

available rights and privileges under Administrative Directive No. 05.12.101 and Institutional

Directive No. 05.12.101.” Then, after he received the disciplinary report, he was placed in

“extreme solitary confinement” for an eight-day period during which he was “denied all his rights,

privileges[,] and all yard privileges.” While the disciplinary report was ultimately dismissed and

inmates routinely face intermittent confinement and the loss of privileges for nonpunitive

purposes, we cannot say, as a matter of law, the alleged confinement was not sufficiently severe

to deter an inmate under similar circumstances from engaging in similar first amendment activity

in the future. We find Fillmore sufficiently alleged a deprivation likely to deter similar first

amendment activity in the future.

¶ 22           Young also disputes whether Fillmore sufficiently alleged his protected activity

was a motivating factor in the decision to take the alleged retaliatory actions. Young contends

Fillmore has not alleged any facts to show (1) Young was aware of the purported first amendment

basis for refusing to give a statement or (2) the uncontested violation of Rule 110 as written did

not motivate Young’s actions.

¶ 23           When considering whether an inmate’s protected activity was a motivating factor

in a defendant’s decision to take the alleged retaliatory actions, an inmate may establish retaliatory

intent by showing a causal connection between the protected activity and the complained-of

adverse actions. Thaddeus-X v. Blatter, 175 F.3d 378, 399 (6th Cir. 1999).




                                                 -6-
¶ 24           Here, Fillmore alleged he repeatedly objected to providing any statement to prison

staff based upon his sincere religious beliefs and his right to remain silent. Then, shortly after

Fillmore’s objections, Young issued the disciplinary report to Fillmore based upon Fillmore’s

refusal to give a statement. The report also designated, without any signature from a shift

supervisor, that Fillmore was to be held in temporary confinement. After eight days of temporary

confinement, the report was dismissed and expunged. While Fillmore did not allege that he raised

his first amendment objections to Young personally, we find Fillmore has sufficiently alleged a

causal connection based on the above events to suggest a retaliatory intent on behalf of Young.

We further find the fact there might be a plausible, nonretaliatory reason for Young’s actions does

defeat Fillmore’s claim at this stage in the proceedings.

¶ 25           Accordingly, we find Fillmore sufficiently stated a claim for monetary damages

based upon Young’s alleged retaliation against him for exercising his first amendment rights.

Young does not assert, nor do we find, any alternative basis to affirm the circuit court’s dismissal

of Fillmore’s claim. Therefore, the dismissal of the claim for monetary damages must be reversed.

¶ 26           We turn next to Fillmore’s claims for declaratory relief. Specifically, Fillmore

sought declarations that Rule 110 was unconstitutional and violated RLUIPA pursuant to section

2-701 of the Civil Code (735 ILCS 5/2-701 (West 2018)), section 1983 of the Civil Rights Act (42

U.S.C. § 1983 (2016)), and section 2000cc-1 of RLUIPA (42 U.S.C. § 2000cc-1 (2016)).

¶ 27           To pursue his claims for declaratory relief, Fillmore must have standing. See

Marshall v. County of Cook, 2016 IL App (1st) 142864, ¶ 14, 51 N.E.3d 27 (“Dismissal is

mandated where a plaintiff lacks standing, because that deficiency negates the very cause

of action.”). To establish standing, a showing of an injury in fact that is actual or imminent is

generally necessary. Glisson v. City of Marion, 188 Ill. 2d 211, 221, 720 N.E.2d 1034, 1039 (1999);




                                                -7-
see also People v. Aguilar, 2013 IL 112116, ¶ 12, 2 N.E.3d 321 (quoting People v. Mayberry, 63

Ill. 2d 1, 8, 345 N.E.2d 97, 101 (1976)) (“ ‘One has standing to challenge the validity of a statute

if he has sustained or if he is in immediate danger of sustaining some direct injury as a result of

enforcement of the statute.’ ”).

¶ 28           Here, the disciplinary report alleging Fillmore violated Rule 110 was dismissed and

expunged, and there is no basis for us to conclude Rule 110 would be applied against Fillmore in

a similar fashion in the future, especially where Fillmore has since been moved to a different

correctional center. We find an absence of an injury in fact that is actual or imminent, and therefore,

Fillmore’s claims for declaratory relief are barred for a lack of standing. On these grounds alone,

the dismissal of the claims for declaratory relief may be affirmed.

¶ 29                                     III. CONCLUSION

¶ 30           We affirm the circuit court’s judgment to the extent it dismissed Fillmore’s claims

for declaratory relief but reverse its judgment to the extent it dismissed his claim for monetary

damages. We remand for further proceedings.

¶ 31           Affirmed in part and reversed in part; cause remanded.

¶ 32           JUSTICE STEIGMANN, specially concurring:

¶ 33           As noted by my distinguished colleagues in the majority, the crux of plaintiff

Fillmore’s complaint is that he is “a devout Orthodox Jew and strict observant of the Torah and

Code of Jewish Law *** [and] [h]is religious beliefs mandate he must not commit slander or be a

talebearer.” Supra ¶ 4. Based upon his claimed “religious beliefs,” Fillmore declined to give a

statement to prison staff members concerning a yard incident involving two other inmates. Because

of that refusal, the prison authorities imposed disciplinary measures upon Fillmore.

¶ 34           The Illinois Attorney General, who is representing the defendant prison officials, is




                                                 -8-
aware of the alleged “constitutional basis” to plaintiff’s claim, writing in the Attorney General’s

brief as follows: “Fillmore stated that he exercised his First Amendment rights to practice his

religion (Judaism, which he alleged prohibited him from being a prison informant) and to free

speech (more precisely, his right not to be compelled to speak) when he refused to cooperate in

the prison investigation.” Nonetheless, neither in the trial court nor in this court has the Attorney

General challenged Fillmore’s claim that his adherence to Orthodox Judaism prohibits him from

cooperating with an investigation of a prison incident.

¶ 35           Based upon the Attorney General’s failure to challenge this claim, the majority

opinion states the following: “There has been no dispute whether Fillmore sufficiently alleged he

engaged in an activity protected by the first amendment.” Supra ¶ 18.

¶ 36           I specially concur in this case because, although I agree that the Attorney General

has not disputed Fillmore’s claim that he engaged in an activity protected by the first amendment,

I have strong doubts that Fillmore’s religious claim could withstand scrutiny. That is, I strongly

doubt there is any basis to Fillmore’s claim that his being “a devout Orthodox Jew and being a

strict observant of the Torah and Code of Jewish Law” prevents him in any way from cooperating

with prison authorities to give them a statement concerning a prison yard incident. If, as I suspect,

that claim is devoid of any merit, then Fillmore’s entire case would be similarly devoid of any

merit.

¶ 37           Because the Attorney General has not challenged Fillmore’s dubious first

amendment claim, we are compelled to accept this case as if it were soundly based. However, I do

not want my concurrence to somehow be understood as deeming Fillmore’s assertions regarding

Orthodox Judaism to have any merit whatsoever.




                                                -9-